Filed Pursuant to Rule 433 Registration No.333-171806 Subject to Completion Preliminary Term Sheet dated March 24, 2011 Th Units Accelerated Return Notes® Linked to the S&P 500® Index, due June, 2012 $10 principal amount per unit Term Sheet No. Royal Bank of Canada Expected Pricing Date* Settlement Date* Maturity Date* CUSIP No. April, 2011 May, 2011 June, 2012 Accelerated Return Notes® ■3-to-1 upside exposure to increases in the level of the S&P 500® Index, subject to a cap of 10% to 14%, to be set on the pricing date ■ 1-to-1 downside exposure, with no downside limit ■ A maturity of approximately 14 months ■Payment of the Redemption Amount at maturity is subject to the credit risk of Royal Bank of Canada ■No periodic interest payments ■ No listing on any securities exchange ■ ARNs are unsecured debt securities and are not savings accounts or insured deposits of a bank.ARNs are not insured or guaranteed by the Canada Deposit Insurance Corporation, the U.S. Federal Deposit Insurance Corporation, or any other governmental agency of Canada or the United States The ARNs are being offered by Royal Bank of Canada (“RBC”).The ARNs will have the terms specified in this term sheet as supplemented by the documents indicated below under “Additional Terms” (together, the “Note Prospectus”). Investing in the ARNs involves a number of risks. There are important differences between the ARNs and a conventional debt security, including different investment risks. See “Risk Factors” on page TS-5 of this term sheet and beginning on page S-9 of product supplement ARN-3. ARNs: Are Not FDIC Insured Are Not Bank Guaranteed May Result in a Loss In connection with this offering, Merrill Lynch, Pierce, Fenner & Smith Incorporated (“MLPF&S”) is acting in its capacity as principal for your account. None of the Securities and Exchange Commission (the “SEC”), any state securities commission, or any other regulatory body has approved or disapproved of these securities or determined if this Note Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Per Unit Total Public offering price (1) $ Underwriting discount (1) $ Proceeds, before expenses, to Royal Bank of Canada $ (1) The public offering price and underwriting discount for any purchase of 500,000 units or more in a single transaction by an individual investor will be $9.95 per unit and $0.15 per unit, respectively.The public offering price and underwriting discount for any purchase by certain fee-based trusts and fee-based discretionary accounts managed by U.S. Trust operating through Bank of America, N.A. will be $9.80 per unit and $0.00 per unit, respectively. *Depending on the date the ARNs are priced for initial sale to the public (the “pricing date”), which may be in April or May 2011, the settlement date may occur in April or May 2011, and the maturity date may occur in June or July 2012. Any reference in this term sheet to the month in which the pricing date, the settlement date, or the maturity date will occur is subject to change as specified above. Merrill Lynch & Co. April, 2011 Accelerated Return Notes® Linked to the S&P 500® Index, due June, 2012 Summary The Accelerated Return Notes® Linked to the S&P 500® Index, due June , 2012 (the “ARNs”) are our senior unsecured debt securities.The ARNs are not guaranteed or insured by the Canada Deposit Insurance Corporation or the U.S. Federal Deposit Insurance Corporation or secured by collateral.The ARNs will rank equally with all of our other unsecured and unsubordinated debt, and any payments due on the ARNs will be subject to the credit risk of RBC. The ARNs provide a leveraged return for investors, subject to a cap, if the level of the S&P 500® Index (the “Index”) increases moderately from the Starting Value of the Index, determined on the pricing date, to the Ending Value of the Index, determined during the Maturity Valuation Period. Investors must be willing to forgo interest payments on the ARNs and be willing to accept a return that is capped or a repayment that is less, and potentially significantly less, than the Original Offering Price of the ARNs.Investors are exposed to the full downside risk of decreases in the Index level. Capitalized terms used but not defined in this term sheet have the meanings set forth in product supplement ARN-3.Unless otherwise indicated or unless the context requires otherwise, all references in this document to “we,” “us,” “our,” or similar references are to RBC. Terms of the ARNs Determining the Redemption Amount for the ARNs Issuer: Royal Bank of Canada (“RBC”) On the maturity date, you will receive a cash payment per unit (the “Redemption Amount”) calculated as follows: In this case, if the Ending Value is less than the Starting Value, you will receive a payment that is less, and possibly significantly less, than the Original Offering Price per unit. Original Offering Price: $10 per unit Term: Approximately 14 months Market Measure: S&P 500® Index (Bloomberg symbol: “SPX Index”) Starting Value: The closing level of the Index on the pricing date. The Starting Value will be determined on the pricing date and set forth in the final term sheet that will be made available in connection with sales of the ARNs. Ending Value: The average of the closing levels of the Index on each scheduled calculation day during the Maturity Valuation Period.If it is determined that a scheduled calculation day is not a Market Measure Business Day, or if a Market Disruption Event occurs on a scheduled calculation day, the Ending Value will be determined as more fully described beginning on page S-20 of product supplement ARN-3. Capped Value: $11.00 to $11.40 per unit of the ARNs, which represents a return of 10% to 14% over the Original Offering Price.The actual Capped Value will be determined on the pricing date and set forth in the final term sheet that will be made available in connection with sales of the ARNs. Maturity Valuation Period: Five scheduled calculation days shortly before the maturity date, determined on the pricing date and set forth in the final term sheet that will be made available in connection with sales of the ARNs. Calculation Agent: MLPF&S U.S. Tax Treatment: By purchasing an ARN, you agree with RBC, in the absence of a change in law or an administrative or judicial ruling to the contrary, to characterize your ARN as a pre-paid cash-settled derivative contract with respect to the Index,as described in more detail in the section entitled “Certain U.S. Federal Income Taxation Considerations” below. Accelerated Return Notes® TS-2 Accelerated Return Notes® Linked to the S&P 500® Index, due June, 2012 Hypothetical Payout Profile This graph reflects the hypothetical returns on the ARNs, based on the Participation Rate of 300% and a hypothetical Capped Value of $11.20 (a 12% return), the midpoint of the Capped Value range of $11.00 to $11.40.The green line reflects the hypothetical returns on the ARNs, while the dotted gray line reflects the hypothetical returns of a direct investment in the stocks included in the Index, excluding dividends. This graph has been prepared for purposes of illustration only. Your actual return will depend on the actual Starting Value, Ending Value, Capped Value, and the term of your investment. Hypothetical Redemption Amounts Examples Set forth below are three examples of Redemption Amount calculations (rounded to two decimal places) payable at maturity, based upon the Participation Rate of 300%, a hypothetical Starting Value of 1,297.54 (the closing level of the Index on March 23, 2011), and a hypothetical Capped Value of $11.20 (per unit), the midpoint of the Capped Value range of $11.00 to $11.40. Example 1 — The hypothetical Ending Value is 80% of the hypothetical Starting Value: Hypothetical Starting Value:1,297.54 Hypothetical Ending Value:1,038.03 Hypothetical Redemption Amount (per unit) $8.00 Example 2 — The hypothetical Ending Value is 102% of the hypothetical Starting Value: Hypothetical Starting Value:1,297.54 Hypothetical Ending Value:1,323.49 Hypothetical Redemption Amount (per unit) $10.60 Example 3 — The hypothetical Ending Value is 150% of the hypothetical Starting Value: Hypothetical Starting Value:1,297.54 Hypothetical Ending Value:1,946.31 Hypothetical Redemption Amount (per unit) $11.20 (The Redemption Amount cannot be greater than the Capped Value.) Accelerated Return Notes® TS-3 Accelerated Return Notes® Linked to the S&P 500® Index, due June, 2012 The following table illustrates, for a hypothetical Starting Value of 1,297.54 (the closing level of the Index on March 23, 2011) and a range of hypothetical Ending Values of the Index: § the percentage change from the hypothetical Starting Value to the hypothetical Ending Value; § the hypothetical Redemption Amount per unit of the ARNs (rounded to two decimal places); and § the hypothetical total rate of return to holders of the ARNs. The table below is based on the Participation Rate of 300% and a hypothetical Capped Value of $11.20 (per unit), the midpoint of the Capped Value range of $11.00 to $11.40. Hypothetical Ending Value(1) Percentage Change from the Hypothetical Starting Value to the Hypothetical Ending Value Hypothetical Redemption Amount per Unit Hypothetical Total Rate of Return on the ARNs -50.00
